DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of December 18, 2020.  The rejections are stated below.  Claims 1, 5-10, 14-19, and 21-25 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.


Response to Amendment/Arguments
3.	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




5.	Claims 1, 10, 19, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. [US Pub No. 2016/0162856 A1] in view of Lukas et al. [US Pub No. 2011/0118029 A1], Lutz [US Pub No. 2014/0231508 A1], and further in view of Votaw et al. [US Pub No. 2012/0023017 A1].

6.	Regarding claims 1, 10, and 19, Johnson discloses an automatic teller machine, comprising:
a touch-sensitive display (0051, 0067);
one or more memory devices storing instructions (0060, 0076); and
one or more processors (0043) configured to execute the instructions to:
receive, from a user device, authentication data associated with a user (customer may submit the customization to the custom interface system via the computing device 0045).
Johnson does not disclose however Lukas teaches authentication data comprising biometric data associated with a user (0107).

Johnson does not disclose however Lutz teaches an image capture device (0020).
Johnson does not disclose however Lutz teaches determine user interface attributes based on the user profile information, wherein determining the user interface attributes assigning touch input locations on the touch-sensitive display based on the indication of a height of the user and a thickness of the touch sensitive display (0031, 0033, 0042, 0045).  
Johnson does not disclose however Lutz teaches generate an automatic teller machine interface on the touch-sensitive display based on the user profile information (0031, 0033, 0042, 0045).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Johnson to include the teachings of Lutz.  The rationale to combine the teachings would be to specify a device for handling banknotes which can be operated easily by persons in different heights.
Johnson does not disclose however Votaw teaches direct, based on the user profile information, the user to present to a payment instrument to the image capture device (0022).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Johnson to include the teachings of Votaw.  The rationale to combine the teachings would be in recognizing check deposits based on customer (e.g., customer, user, client, individual, etc.) behavior patterns identified from previously collected transaction data.


7.	Regarding claim 25, Johnson does not disclose however Lutz teaches automatic teller machine of claim 1, wherein: determining the user interface attributes based on the user profile information further
comprises identifying, with a biometric camera, an eye level for the user based on the retrieved user height (0031, 0033, 0042, 0045), and generating an automatic teller machine interface on the touch-sensitive display further is further based on the identified user eye level (0031, 0033, 0042, 0045).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Johnson to include the teachings of Lutz.  The rationale to combine the teachings would be to specify a device for handling banknotes which can be operated easily by persons in different heights.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




9.	Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. [US Pub No. 2016/0162856 A1] in view of in view of Lukas et al. [US Pub No. 2011/0118029 A1], Lutz [US Pub No. 2014/0231508 A1], Votaw et al. [US Pub No. 2012/0023017 A1], and Johnson [US Pub No. 2015/0058215 A1] (hereinafter C reference).

10.	Regarding claims 5 and 14, Johnson does not disclose however C reference teaches wherein determining user interface attributes includes assigning a language of the user interface based on the user profile information (C reference 0065).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Johnson to include the teachings of C reference.  The rationale to combine the teachings would be in combining video and/or audio functionalities with a self-service device, a wider range of transactions may be conducted than is possible with a 
traditional ATM.


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




12.	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. [US Pub No. 2016/0162856 A1] Lukas et al. [US Pub No. 2011/0118029 A1] , Lutz [US Pub No. 2014/0231508 A1], Votaw et al. [US Pub No. 2012/0023017 A1], and Yang [US Pub No. 2014/0015779 A1].

13.	Regarding claims 6 and 15, Johnson does not disclose however Yang teaches wherein determining user interface attributes includes determining a portion of the touch-sensitive display that will be unused by the automatic teller machine interface (Yang 0025, 0061, 0166).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Johnson to include the teachings of Yang.  The rationale to combine the teachings would be in saving power.

14.	Regarding claims 7 and 16, Johnson does not disclose however Yang teaches wherein the unused portion of the touch-sensitive display is determined based on a portion of the display outside one or more of the user’s reach or view, based on the user profile information (Yang 0025, 0061, 0166).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Johnson to include the teachings of Yang.  The rationale to combine the teachings would be in saving power.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




16.	Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. [US Pub No. 2016/0162856 A1] in view of Lukas et al. [US Pub No. 2011/0118029 A1], Lutz [US Pub No. 2014/0231508 A1], Votaw et al. [US Pub No. 2012/0023017 A1], and Suzuki [US Pub No. 2016/0371482 A1].

17.	Regarding claims 8 and 17, Johnson does not disclose however Suzuki teaches wherein determining user interface attributes includes assigning at least one of text size, interface element size, or interface element color, based on the user profile information (Suzuki 0058).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Johnson to include the teachings of Suzuki.  The rationale to combine the teachings would be enhanced user convenience with an information processing apparatus.

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




22.	Claims 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. [US Pub No. 2016/0162856 A1] in view of Lukas et al. [US Pub No. 2011/0118029 A1], Lutz [US Pub No. 2014/0231508 A1], Votaw et al. [US Pub No. 2012/0023017 A1], and Naidu et al. [US Pub No. 2015/0062018 A1].

23.	Regarding claims 21 and 22, Johnson does not disclose however Naidu teaches wherein the at least one physical trait of the user further comprises an indication of a visual impairment of the user, and determining user interface attributes includes assigning at least one of text size, interface element size, or interface element color, based on the indication of a visual impairment of the user (Naidu 0013).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Johnson to include the teachings of Naidu.  The rationale to combine the teachings would be to enable software based programming of information such as maps for education and navigation needs of blind individuals.

24.	Regarding claims 23 and 24, Johnson does not disclose however Naidu teaches wherein the at least one physical trait of the user further comprises an indication of a difficulty of the user in using touch-sensitive display, and determining user interface attribute includes ignoring repeated inputs by the user within a predetermined period of time (Naidu 0013).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Johnson to include the teachings of Naidu.  The rationale to combine the teachings would be to enable software based programming of information such as maps for education and navigation needs of blind individuals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692